ABC Trust
540 S. Alu Road
Wailuku, HI 96793

Alan Abendschein
116 Augusta Course Avenue
Las Vegas, NV 89113

Jean Brenda Abisalih
53 Taylor Drive
Fairfax, CA 94930

Jacques Achsen
124 Pine Street
San Anselmo, CA 94960

Erin Ackenheil
9 Santa Victoria Court
Novato, CA 94945

Dr. James Adams
16 Cypress
Kentfield, CA 94904

Val Addams
1091 E. Olive Way
Palm Springs, CA 92262

Frank & Dianne Adel
P.O. Box 1132
Woodacre, CA 94973

John Mayginnes TTEE R. Ahl
P.O. Box 100
Potter Valley, CA 95469

Mikhela Ahl
1614 Campbell Street
Oakland, CA 94607

Susan Aiken
516 Oak Vista Lane
Santa Rosa, CA 95409

Ramin Akhbari
210 Marianna Way
Campbell, CA 95008



Case: 20-30579           Doc# 27   Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 1 of
                                                92
Betsy Alberty
626 Georgiana Street
Port Angeles, WA 98362

Colleen Alexander
1583 Filippini Way
Petaluma, CA 94954

Randall Alifano
7 Mabry Way
San Rafael, CA 94903

John Alilovich
144 Roundtree Blvd.
San Rafael, CA 94903

Giorgio Allegro
19 Nova Lane
Novato, CA 94945

Glenn Allen
1440 Gateview Court #D
San Francisco, CA 94130

Andrew Alpine
404 Oakcrest Road
San Anselmo, CA 94960

Roger & Deborah Alstad
132 Morningsun Avenue
Mill Valley, CA 94941

John Althuizen
P.O. Box 621
Novato, CA 94948

Kathy Altman
390 S. Morningsun Avenue
Mill Valley, CA 94941

Madeleine Altmann & Andreas Uthoff
220 Dudley Road
Bedford, MA 01730

Madeleine Altmann & Andreas Uthoff
220 Dudley Road
Bedford, MA 01730



Case: 20-30579         Doc# 27   Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 2 of
                                              92
Leonard Leinow
P.O. Box 154
Woodacre, CA 94973

Anne Ambuehl
1426 Elm Drive
Novato, CA 94945

Farroukh Amini
1165 Berklshire Drive
san Jose, CA 95125

Fred Amini
1467 Fairhaven Drive
San Jose, CA 94019

Zibandeh Amini
1165 Berkshire Drive
San Jose, CA 95125

Ingrid Ammondson
180 Medio Avenue
Half Moon Bay, CA 94019

Annette Amorello
115 Captain Nurse Circle
Novato, CA 94949

Margot Anand
210 Vallejo St
Petaluma, CA 94952

Jeffry Anderson
203 Posada Del Sol
Novato, CA 94949

Dipti Magera Anderson
55 Club View Drive
Novato, CA 94949

Kurt Anderson
3887 Patterson Ave.
Oakland, CA 94619

Sharon Anderson
55 Club View Drive
Novato, CA 94949



Case: 20-30579          Doc# 27   Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 3 of
                                               92
Barry Anello
384 Sunset Way
Mill Valley, CA 94941

Birgess Angelus
248 Alma Street
San Francisco, CA 94117

Paule-Dominique Anneheim & Ginette Besso-Pianetto
93 Chemin Mignon Le Grand Rayo
Saint Maximin la Sainte Baume, France 83470

Kuno Anselm
401 La Cima Street
Soquel, CA 95073

Nasus Aransu
P.O. Box 8926
Emeryville, CA 94662

Akram Arastehjoo
236 McNear Drive
San Rafael, CA 94901

Ana Maria Ardon
1310 Kaehler Street
Novato, CA 94945

Birgess Fuquay fbo Nakota Ashtarte
63 Ridgecliff Drive
Richland, WA 99352

Catia Asirelli
1750 D. de Dominguez - eutre Degollado y ocampo
23000 La Paz, Col. Centro B.C.S. Mexico

Susan August
P.O. Box 2072
Mill Valley, CA 94942

Anand Ayyar
27 Newport Landing Dr.
Novato, CA 94949

Nathalie Babazadeh
2611 Brooks Avenue
El Cerrito, CA 94530



Case: 20-30579          Doc# 27      Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 4 of
                                                  92
Paul Babbitt
5331 Eunice Street
Rohnert Park, CA 94928

Karen Bagatelos
732 Chevery Street
San Francisco, CA 94131

Robert Bailey
900 First Street
Sebastopol, CA 95472

Eizabeth Baker
P.O. Box 373
Woodacre, CA 94973

Naomi Baran
3625 Victor Avenue
Oakland, Ca 94619

Betty Barber
43300 Little River Airport Road
Little River, CA 95456

Elizabeth Barnet
P.O. Box 636
Inverness, CA 94937-0636

Laura Barry
120 Pleasant Hull Avenue N
Sebastopol, CA 95472

Marcy Baskin
P.O. Box 289
Penngrove, CA 94951

Pamela Bates
2040 Lawndale Road
Kenwood, CA 95452

Markus Baue
12 June Court
Fairfax, CA 94930

Shirley Bauer
14908 Barnwall
LaMirada, CA 90638



Case: 20-30579         Doc# 27    Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 5 of
                                               92
Joseph Bauer
187 Crest Road
Novato, CA 94945

Kate Bayer
P.O. Box 25
Nantucket, MA 2554

Colin Beatty
289 Ellen Drive
San Rafael, CA 94903

Francesca Becker
30 Pamaron Way
Novato, CA 94949

John Becker
1400 Geary #1902
San Francisco, CA 94109

Lynn Beckerman
10754 Lincoln Drive
Huntington, MI 48070

Jeramy Bede
550 Parker Rd.
Wylie, TX 75098

Theresa Beldon
11725 Bodega Highway
Sebastopol, CA 95472

Gary Bell
P.O. Box 647
Inverness, CA 94937

David Bellecci
5034 Bell Street
Port Townsend, WA 98368

Carl Belline
9 Pacific Drive
Novato, CA 94949

Beatrice Benjamin
P.O. Box 214
Woodacre, CA 94973




Case: 20-30579         Doc# 27   Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 6 of
                                              92
Bennett Kemp
1360 Grand Terrace
San Rafael, CA 94901

Beverly Vistara Benoit
3840 Joy Rd.
Occidental, CA 95465

Tina Benson
212 Bay Vista Circle
Sausalito, CA 94965

Bobbi Berens
7516 Belle View Avenue
Sebastopol, CA 95472

Robert Berling
2204 Laguna Vista Drive
Novato, CA 94945

Ryan Berling
2045 Emerald Street #2
San Diego, CA 92109

Martin Bernbaum
PO Box 53
Forest Knolls, CA 94933

Bernard John Bersamina
121 Locust Street
Redwood City, CA 94061

Jean Berwick
350 Ponca Place #71
Boulder, CO 80303

Jean Claude Besharat-Zadeh
c/o 14 Boulevard Auguste Blanqui
75013 Paris, FRANCE

Anne Marie Besharat-Zadeh
14 Boulevard Auguste Blanqui
75013 Paris, FRANCE

Rebecca Bess
1117 Beech Street
Fort Collins, CO 80521




Case: 20-30579           Doc# 27   Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 7 of
                                                92
Claudia Betz-Haubold
Praelatenstrasse 15b
86911 Diessen, Germany

Laurie E. Bishop
206 Catalina Blvd.
San Rafael, CA 94901

Eliott & Beverly Blackman
2235 Beach Street
San Francisco, CA 94123-4205

Jason Blackman
109 Greenfield Avenus
San Rafael, CA 94901

Zoey Bloom
1176 Ocean Avenue
Oakland, CA 94608

Rufus Blunk
P.O. Box 636
Inverness, CA 94937-0636

Lee Morgan
5095 Roma Street
Santa Rosa, CA 95409

Janet BONVALLET
190 Amesport Landing
Half Moom Bay, CA 949019

Linda Booth
5925 Black Bear Road
Weed, CA 96094

Laurelyn Borst
530 Montecillo Road
San Rafael, CA 94903

Margaret Bourne
638 Laurel Street
Petaluma, CA 94952

Stephen Bowers
P.O. Box 68
Inverness, CA 94937




Case: 20-30579          Doc# 27   Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 8 of
                                               92
Faith Boyarin
2331 Lakewood Ranch Road
Weed, CA 96094

Jo Ellen Bradley
3060 Scott Street
San Francisco, CA 94123-3302

David Brady
7880 Ducharme Avenue
Las Vegas, NV 89195

Mario Bravo
P.O. Box 382
Fairfax, CA 94978

David Broadbent
7444 Madera Place
Rohnert Park, CA 94928-3604

Diane Brown
35 Salinas Avenue
San Anselmo, CA 94960

Hilary Brown
Stormvogelhof 23
3582 D S, Utreuht, The Netherlands

Jerald Barry Brown
1255 Biscayne Blvd. #952
North Miami Beach, FL 33132

Liza Brown
46900 Bayview Drive
Gualala, CA 95445

Susan Brubaker
10 Terrace Walk
El Cerrito, CA 95430

Michael Buckley
346 Carrillo Street
Santa Rosa, CA 95401

Kelli Buck
14 Cypress Avenue
Kentfield, CA 94904




Case: 20-30579         Doc# 27       Filed: 08/03/20   Entered: 08/03/20 20:07:53   Page 9 of
                                                  92
Kevin Buckley
P.O. Box 682
Kapaau, HI 96755

Michael Buckley
346 Carrillo Street
Santa Rosa, CA 95401

Frank Buffum
474 10th Avenue
San Francisco, CA 94118

Gail Bunge
1385 Coyote Drive
Murphys, CA 95247

Lisa Burke
5357 Bayridge Road
Rancho Palos Verde, CA 90275

Jacqueline Burns
6 Laurel Place #4
San Rafael, CA 94901

James Burns
1 Deer Hill Court
Mill Valley, CA 94941-2467

Vicki Burns
60 Pastori Avenue
Fairfax, CA 94930

Yueli Burns
1110 Noyo Place
Santa Rosa, CA 95401

Jeanne Byrne
284 Pine Street
Willits, CA 95490

Margaret Caffery
4751 Feliz Creek Rd.
Hopland, CA 95449

Cheryl Cahn
975 Santa Barbara Road
Berkeley, CA 94707




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 10 of
                                               92
Donna Cales
101 East Colonial Court
Roseville, CA 95661

Calftech Corporation
13939 Road 152
Tipton, CA 93272

Michelle Callaghan
2549 Julliard Circle
Roseville, CA 95661

Shela Camenisch
306 N 26th Street #232
Richmond, VA 23223

Christine Campbell
257 Eden Roc Dr.
Sausalito, CA 94965

Jaime Campbell
5079 Poola Street
Honolulu, HI 96821

Leslie Campbell
469 Hill Street
San Francisco, CA 94114

Michele Campbell
34070 Montpellier
France

Shannon Cantrell
2067 Aldabra Street
Eugene, OR 97402

Lenore Cantrell
249 Del Rio Paseo
Sonoma, CA 95476

Jon Caredis
6275 W. Eldora Avenue
Las Vegas, NV 89146

Dennis Carmona
P.O. Box 702
Twain Harte, CA 95383




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 11 of
                                               92
Erin Carney
P.O. Box 939
Willits, CA 95490

Elise Carroll
2100 P Street
Sacramento, CA 95816

Jon Carroll
1766 Sanders Road
Sebastopol, CA 95472

Lorraine Carroll
207 Cascade Drive
Fairfax, CA 94930

Karen Carson
1901 Bandon Way
Sacramento, CA 95833

Masumeh Sharifi
P.O. Box 574
Mill Valley, CA 94942

Chris Cashman
1502 E. Grand Oak Lane
West Chester, PA 19380

Irma Castillo
2555 Sir Francis Drake Blvd
Fairfax, CA 94930

Martha Cate
218 Barcelona Drive
Novato, CA 94949

Conroy Cavanna
25 Echo Court
San Anselmo, CA 94960

Pamella Cavanna
118 Plymouth Cove
San Rafael, CA 94901

Matthew Cavanna
9090 Judson Street
Westminster, CO 80031




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 12 of
                                                92
Craig Cerney
2030 Kinston Rd.
MountShasta, CA 96067

Jacqueline Chan
35 Miller Avenue #202
Mill Valley, CA 94941

CARRIE CHASE
612 S. JONES
LAS VEGAS, NV 89107

Regina Chase
1025 Lea Drive
San Rafael, CA 94903

Stuart Chase
1025 Lea Drive
San Rafael, CA 94903

Nathaniel Chavin
PO Box 34
Lagunitas, CA 94938

David Chen
5771 De Soto Drive
Santa Rosa, CA 95409

Anya Cheng
1190 Neilson Street
Albany, CA 94706

Fu-Tung Cheng
1190 Neilson St.
Albany, CA 94706

Kim Chernin, Ph.D.
P.O. Box 1512
Pt Reyes Station, CA 94956

Elaine Chernoff
5238 Coronado Avenue
Oakland, CA 94618

Thomas Chesus
517 Garfield Drive
Petaluma, CA 94954




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 13 of
                                               92
Janardhan Chodagam
501 Bridgeway
Sausalito, CA 94965

Nalini Chodagam
501 Bridgeway
Sausalito, CA 94965

Tia Christina
6416 Wittenham Way
Orangevale, CA 95662

Farid Cinemaie
19 Peacock Drive
San Rafael, CA 94901

John Clarke
344 Moonstone Way
Redding, CA 96003-3327

Cynthia Clarkson
22 Wooddale Drive
Petaluma, CA 94952-2457

Karen Clinton
127 Harvard Avenue
Mill Valley, CA 94941-3538

Virginie Cochard
3124 S. Owasso Avenue
Tulsa, OK 74105

Alicea Cock-Esteb
112 Radcliff Circle
Durham, NC 27713

James Cogan
14/16 MOO B
Surat Thani, TH 84280

Andra Cohn
7309 Chabot Road
Oakland, CA 94618

Susan Cole
P.O. Box 9134
Santa Rosa, CA 95405




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 14 of
                                                92
Gary Cole
608 Beloit Avenue
Kensington, CA 94708

Edward Collins
135 Sunrise Lane
Novato, CA 94949

Cynthia Colzani
413 Webster Street
Petaluma, CA 94952

Randall Alifano
1304 Solana Avenue
Albany, CA 94706

Joann Conant
5342 Monte Verde Drive
Santa Rosa, CA 95409

Lucile (deceased) Condrill
230 Lawton Street #A
San Francisco, CA 94122

Mark Eppard
P.O. Box 272
Kellogg, ID 83837

Laura Coogan
108 The Alameda
San Anselmo, CA 94960

Andrew Howard Cook
35455 Annapolis Road
Annapolis, CA 95412

John Cooley, III
P.O. Box 733
Bodega Bay, CA 94923

Alix Cooley
P.O. Box 393
Gualala, CA 95412-9713

John Cooley, III
P.O. Box 733
Bodega Bay, CA 94923




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 15 of
                                               92
Douglas Cooper
P.O. Box 1296
Twenty-Nine Palms, CA 92277

Susan Cooper
P.O. Box 71
Albion, CA 95410

Olivia Corson
3153 Sheffield Avenue
Oakland, CA 94602

Virginia Corzine
110 Wisteria Circle
Cloverdale, CA 95425

Stanley Corzine
1155 11th Street #3
Manhattan Beach, CA 90266

Marguerite Courtney
661 N. Harrison Street
Fort Bragg, CA 95437-3122

Tim Cowman
P.O. Box 1112
Gualala, CA 95445

Daniel Cowman
9791 Mesa Springs Way #85
San Diego, CA 92126

Frank Crawford
1 Chatham Lane
Chapel Hill, NC 27514-2620

Frances Crosse
182 Walnut Circle
Rohnert Park, CA 94928

Francisco Cruz
11 Harbor Drive
Novato, CA 94945

Liping Cui
52 Bright Street #1L
Jersey City, NJ 7302




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 16 of
                                               92
Francis Curran
118 Marinda Drive
Fairfax, CA 94930

Madeleine Curtis
13017 Boreham Ln
Nevada City, CA 95959

Eva Maria Czubak
666 Orange Avenue
Novato, CA 94945-2508

Lynne Daniels
6213 Snake Road
Oakland, CA 94611

Richard Danon
5 Penny Lane
Fairfax, CA 94930

Vincent D'Arco
201 Hawthorne Avenue
Larkspur, CA 94939

Lauren Ann Darges
900 McFarlane Avenue
Sebastopol, CA 95472

Marie Jose Dauphin
1475 McAllister
San Francisco, CA 94115

Robin David
86 Bronte
San Francisco, CA 94110

Debra Dawson
P.O. Box 975
Mendocino, CA 95460

John Day
120 Montalvo Road
Palomar Park, CA 94062

Marie- Charlotte de Bellefroid
200 Bolinas Road
Fairfax, CA 94913




Case: 20-30579        Doc# 27    Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 17 of
                                               92
Camille de Mondesir
2170 Century Park East
Los Angeles, CA 90067

Lisa de Mondesir
2170 Century Park E.
Los Angeles, CA 90067

Nancie Deross
1928 Stone House Lane
Lincoln, CA 95648

Curtis Silvershield
310 Three Oakd Drive
Athens, GA 30607

Dale Dean
306 N 26th Street #232
Richmond, VA 23223

Sharon Dean
4645 Dolores Avenue, Apt #2
Oakland, CA 94602

Janet Lurie
4645 Dolores Avenue
Oakland, CA 94602

Margaret Deane
17520 Marmot Rd.
Weed, CA 96094

Joshua Deitch
5 Amicita Avenue
Mill Valley, CA 94941

Jia Deng
1110 Noyo Place
Santa Rosa, CA 95401

Penny Denney
P.O. Box 505
Gold Beach, OR 97444

Joann DePetro
26 Chatsworth Court
Oakland, CA 94611




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 18 of
                                                92
Robert DeRoss
5061 Tesoro Way
El Dorado Hills, CA 95762

Donna DeRoss
5061 Tesoro Way
El Dorado Hills, CA 95762

Doris DeRoss
1928 Stone House Lane
Lincoln, CA 95648-8360

Rovert Deross
5061 Tesoro Way
El Dorado Hills, CA 95762

Donna D'Eufemia
157 Mariner Green Court
Corte Madera, CA 94925

Gail Deutsch
P. O. Box 603
Bowie, AZ 85605

Nandi Devam
445 40th Street
Richmond, CA 94805

Nancy Dew
35337 Annapolis Road
Annapolis, CA 95412

Martin Diamond
13160 Kula Highway
Kula, HI 96790

Artemis Dimartino
P.O. Box 1205
Ukiah, CA 95482

Janet DiPaolo
411 Reservoir Avenue
Revere, MA 02151

Roger DiVirgilio
102 Carson Court
Folsom, CA 95630




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 19 of
                                               92
Christian Doering
P.O. Box 1251
Gualala, CA 95445

Arnold Bruce Doll
200 Bayview Dr.
San Rafael, CA 94901

Julianne Donahue
513 Grey Owl Drive
Petaluma, CA 94954

Larry Donegan
43 Sugarbush Court
Oakley, CA 94561

Giovanni Donovan
2645 Leslie Road
Santa Rosa, CA 95404

Roger Douglas
369 3rd St. #B669
San Rafael, CA 94901

William Doyle Jr.
1000 Mason Street
San Francisco, CA 94108

Jeanette Drew
107 Village Circ le
Novato, CA 94947

Jill Du
701 Lincoln Park
Pinole, CA 94564

Kevin Duarte
5685 Blossom Avenue
San Jose, CA 95123

James Dukes
8756 Fallbright Way
Elk Grove, CA 95674

Brenda Dukes
112 Casabella Drive
Sonoma, CA 95476




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 20 of
                                               92
Robert Dukes
8418 Arborwood Court
Elk Grove, CA 95624

Linda Dukes
#4 Elizabeth Avenue
Chickasaw, AL 36611

James Dumars
3043 Myrtle Street
San Diego, CA 92104

Peter Duran
218 Chateau La Salle Drive
San Jose, CA 95111

Robin Durrie
1766 Sanders Road
Sebastopol, CA 95472

Tracy Eannetta
3664 Sanford Street
Concord, CA 94520

Tracy Eannetta
3664 Sanford Street
Concord, CA 4520

Julia Earl
7 Sunrise Lane
Larkspur, CA 94939

Robert Earle
250 McAdoo Drive
Folsom, CA 95630

Eatough Ellen
2204 Laguna Vista Drive
Novato, CA 94945

George Ebey
P.O. Box 666
Bolinas, CA 94924

Shanna Edelson-Rader
P.O. Box 352
Forest Knolls, CA 94933




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 21 of
                                               92
Edl Stein Janice
P.O. Box 439
Lagunitas, CA 94938

Hilary Emer
105 Airlie Court
Cary, NC 27513

Elliot Erdman
1005 Tilton Road
Sebastopol, CA 95472

Guy Erdman
5840 Orchard Lane
Forestville, CA 95436

Judith Erdman
88 Mountain Avenue
Princeton, NJ 8540

Stanford Espedal Jr.
8818 Cherry Road
Lakeside, CA 92040

Mary Jean Espulgar-Rowe
475 Ignacio Blvd., #359
Pt. Reyes, CA 94956

Dana Ewell
102 Hawthorne Avenue
San Anselmo, CA 94960

Harold Ewing
45321 Sequoia Road
Gualala, CA 95445

Barry Fadem
920 Diablo Drive
Lafayette, CA 94549

Ruth Falk
P.O. Box 757
Woodacre, CA 94973

Andrea Faraday
3315 Central Street
Alameda, CA 94501




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 22 of
                                                92
Debora Farber
1557 Parkway Dr.
Rohnert Park, CA 94928

Charles Farrell
P.O. Box 211
Lower Lake, CA 95457

Clifford Robin Fenton
1766 Sanders Road
Sebastopol, CA 95472

Amy Ferber
42 Colorado Avenue
Berkeley, CA 94707

Jessica Ferrar
5871 Clinton Avenue
Richmond, CA 94805

Patricia Fields
567 Acadia Dr.
Petaluma, CA 94954

Sandy Fields
P.O. Box 632
Point Reyes Station, CA 94956

Kirsten Findlay
2220 Curtis Street
Berkeley, ca 94702

Ellen Fineberg
P.O. Box 474
Williams, OR 97544

Denis Fitts
11118 Oberun River Court
Racho Cordova, CA 95670

Sally Fitts
7510 Fairway Two Avenue
Fair Oaks, CA 95628

Victoria Fitts Milgrim
473 Hoala Drive
Kihei, HI 96753




Case: 20-30579           Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 23 of
                                                 92
Davida Flattery
1018 Rose Avenue
Piedmont, CA 94611

Glenn Fleisch
922 Centro Way
Mill Valley, CA 94941

Arnold Fleming
25 Grenadier Drive
Mahwah, NJ 07430

Natalie Foote
P.O. Box 5069
Avalon, CA 90704

William Ford
14 Mt. Palomar Court
San Rafael, CA 94903

Liana Forest
40 Monte Cimas
Mill Valley, CA 94941

Roy Forest
40 Monte Cimas
Mill Valley, CA 94941

Hal Forman
6830 Redwood Avenue
Sebastopol, CA 95472

Kevin Fraser
13100 Banner Lava Cap Road
Nevada City, CA 95959

Andrea Frederickson
3723 W. Monte Cristo Avenue
Phoenix, AZ 85053

Sue Freeman
760 Bolsana Drive
Laguna Beach, CA 92651

Michael French
1900 Purdy Avenue #1702
Miami Beach, FL 33139




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 24 of
                                                92
Jacqueline French
3233 Octavia Street
San Francisco, CA 94123

Mark French
187 Midwood Street
Brooklyn, NY 11225

Michael French
1900 Purdy Avenue #1702
Miami Beach, FL 33139

Aaron Friedman
2406 Franklin Street
Vancouver, WA 98660

Robert Friedman
P.O. Box 112
Lorane, OR 97451

Elmo & Carmen Froemke, III
1309 Chase Street
Novato, CA 94945

Pamela Gaffney
14100 Prairie Way
Mendocino, CA

Solana Galen
6151 Southwest Mill Street
Portland, OR 97221

Barbara Galyen
P.O Box 950
Larkspur, CA 94977

The Gangaji Foundation
364 Helman Street
Ashland, OR 97520

The Gangaji Foundation
364 Helman Street
Ashland, OR 97520

Angelica Garcia
465 S. Madison Avenue. #203
Pasadena, CA 91101




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 25 of
                                               92
Jessica Garcia
517 Clipper Street
San Francisco, CA 94114

Eugene Gebow
6037 Ranch Road
Hartsel, CO 80449

Christine Geiger
1092 W. California Avenue
Mill Valley, CA 94941

Richard Gervais
2251-B Broadway
San Francisco, CA 94115-1239

Anne Getz
4466 View Place
Oakland, CA 94611

C. Peter & Wendy Gibb
435 Thornton Way
Ashland, OR 97520

Robin Gifford
c/o Kalki Henrietta
Cossta Mesa, CA 92626

Sonia Giguere Rafael
517 Cedar Street
Aptos, CA 95003

Alan Gikkas
2430 Vineyard Road
Novato, CA 94947

Jill Gilbert
P.O. Box 655
Inverness, CA 94937

Catherine Gilbert
16790 NE 14 Avenue, Apt. 201
North Miami Beach, FL 33162

Gayla Gilbert
400 Robinson Road #B
Sebastopol, CA 95472




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 26 of
                                               92
Andrew Gillihan
2701 NW 13th Street
Redmond, OR 97756

Nancy Gimblin
2635 Second Avenue
San Diego, CA 92103

Theodore Gizewski
3148 Fox Creek Drive
Danville, CA 94506

Theodore Gizewski
1102 Las Positas Road
Santa Barbara, CA 93105

Daniel Glassoff
7857 Sterling Drive
Oakland, CA 94605

Pamela Glassoff
7857 Sterling Drive
Oakland, CA 94605

Thaddeus Golas
P.O. Box 1254
Healdsburg, CA 95448

Jesenia Gold
326 Liberty Street
Petaluma, CA 94952

Jodi Gold
326 Liberty Street
Petaluma, CA 94952

Samuel Goldberger
44760 Rosewood Terrace
Mendocino, CA 95460

Elizabeth Goldblatt
P.O. Box 726
Point Reyes Station, CA 94956

Tamara Goldman
P.O. Box 429
Inverness , CA 94937-0429




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 27 of
                                               92
Ursula Goldstone
215 Main Street #305
Sausalito, CA 94965

Cheryl Goodman
2162 Pomona Place
Fairfield, CA 94534

Laura Gouldthorpe
P.O. Box 1209
Point Reyes Station, CA 94956

John Gouldthorpe, II
P.O. Box 1209
Point Reyes Station, CA 94956

Deborah Graham
16 Hummingbird Lane
Rancho Santa Fe Novato, CA 94949

Mary Ann Granieri
721 Charles Street
Santa Rosa, CA 95404-5022

Elizabeth Greason
50 Redwood Road
Fairfax, CA 94930

Dennis Green
2587 Greenvale Lane
Santa Rosa, CA 95401

David Green
18700 Walker Road
Willits, CA 95490

Mary Green
P.O. Box 711
McCloud, CA 96057

Gisela Greene
280 Eldridge Avenue
Mill Valley, CA 94941

Barry Greenberg
17441 N 77th Street
Scottsdale, AZ 85255




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 28 of
                                                92
Denise Kokinis - Greenberg
17441 N 77th Street
Scottsdale, AZ 85255

Judith Greenleaf
6034 Albion Little River Road
Little River, CA 95456

Beth Greer
40 Meriam Drive
San Rafael, CA 94903

Dr. Ted Greidanus
6329 Avenue 328
Visalia, CA 93291

August Greidanus
501 Cutters Mill Lane
Schaumburg, IL 60194-4534

Anna Greidanus
2960 Gulliford Drive SE
Lowell, MI 49331

Paul Greidanus
1114 Vista Del Lago
San Luis Obispo, CA 93405

Eric Greidanus
15887 Avenue, #264
Visalia, CA 93292

Anna Greidanus
2960 Gulliford Drive SE
Lowell, MI 49331

Cyrus Peter Greidanus
1114 Vista Del Lago
San Luis Obispo, CA 93405

Elijah Charles Greidanus
1114 Vista Del Lago
San Luis Obispo, CA 93405

Eric Greidanus
15887 Avenue, #264
Visalia, CA 93292




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 29 of
                                               92
Samuel Greidanus
1114 Vista Del Lago
San Luis Obispo, CA 93405

Sophia Elizabeth Greidanus
1114 Vista Del Lago
San Luis Obispo, CA 93405

Stephen Gross
4241 Montgomery Drive
Santa Rosa, CA 95405

Raymond Grott
4702 Westwood Court
Richmond, CA 94803

Dennis Grover
10368 Mystic Pine Road
Las Vegas, NV

Gilles Guerin
P.O. Box 992
Kihei, HI 96753

Katleen Giurlani Miller
1344 Tiger Lily Lane
Lincoln , CA 95648

Poonam Gujral
937 Mimosa Drive
Vacaville, CA 95687

Rama Gulati
4205 New York Avenue
Fair Oaks, CA 95628

Rae Ann Gustafson
46 Bedford Cove
San Rafael, CA 94901

Kaye Guthrie
567 West 5th Street, Apt. 103
San Pedro, CA 90731

Donald Guthrie
1899 Monroe Street
Eugene, OR 97402




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 30 of
                                               92
Frank Gyorgi
7359 Oakmont Drive
Santa Rosa, CA 95409-6348

Alexandra Habonda
89 Mariner Circle
San Rafael, CA 94903

Tonia Hafter
679 46th Street
Oakland, CA 94609

Spencer Hahn
P.O. Box 524
Weed, CA 96094

Kathleen Hallin
430 Estado Way
Novato, CA 94945

Steven Halpern
2034 Kaupakalua Road
Haiku, HI 96708

Kristin Hamilton
1115 Banyan Way
Pacifica, CA 94044

Eleanor Hanauer
63 California Avenue
Mill Valley, CA 94941

Rachel Hannah
P.O. Box 836
Fairfax, CA 94978

Zoe Hansen
21 Scenic Drive
Novato, CA 94949

Sharon Hansen
31901 Middle Ridge Road
Albion, CA 95410

Leslie Harari
43 Laderman Lane
Greenbrae, CA 94904



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 31 of
                                                92
Carole Harbard
307 Meadowood Lane
Sonoma, CA

Zoanne Harris
P.O. Box 265
San Anselmo, CA 94979

Samuel Harris
9350 Wilshire Boulevard, Suite 328
Beverly Hills, CA 90212

Tammra Harrison
2201 Shoreline Dr. #2916
Alameda, CA 94501

Rebecca Hartley
2808 Morcom Avenue
Oakland, CA 94619

Harvard College, President and Fellows of Harvard College
600 Atlantic Avenue
Boston, MA 2210

Thia Haselton
1826 5th Avenue
San Rafael, CA 94901

Susanne Hays
1835 Propps Street, N.E.
Albuquerque, NM 87112

Kathleen Hearn
5430 Bellevue Avenue
La Jolla, CA 92037

Inessa Hearsey
1629 Swallow Way
Hercules, CA 94547

Charles Hearsey
1629 Swallow Way
Hercules, CA 94547

Harald Heede
1626 gateway Road
Snowmass, CO 81654



Case: 20-30579         Doc# 27       Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 32 of
                                                   92
Judith Helfand, Trustee
2040 Lawndale Road
Kenwood, CA 95452

Jayme Kate Heller
8304 184 Street SW
Edmonds, WA 98026

Ronald Helling
4036 Madeline Court
Vacaville, CA 95687

Mary Helm
346 Carrillo Street
Santa Rosa, CA 95401

Dorothy Helm
20 Bay Street Landing B3F
Staten Island, NY 10301

Edwin Herzog
1012 Jones Street
Berkeley, CA 94710

Rod Heschong
36 Rafael Drive
San Rafael, CA 94901

Robert Hill
1219 Sunnyhills Road
Oakland, CA 94610

Sam Hilt
120 Fourth Street, Suite 1071
Petaluma, CA 94953

Joshua Hobbs
7130 Shady Oak Lane
Penngrove, CA 94951

Miles Hobbs
17851 Trenton Drive
Castro Valley, CA 94546

John Hogan III
9718 South Bucknell Way
Highlands Ranch, CO     80129



Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 33 of
                                               92
Michele Hogan III
9718 South Bucknell Way
Highlands Ranch, CO     80129

Estate of Julie Holmes
P.O. Box 734
Lafayette, CA     94549

Robert Holtz
1259 A Royal Oak Terrace
Novato, CA 94947

Peter Ross
1955 Bidwell Way
Sacramento, CA 95818

Woodson Thornton III
P.O. Box 599
Albion, CA 95410

William Horwitz
P.O. Box 284
Woodacre, CA 94973

Connie Hoshor
P.O. Box 1223
Pt. Reyes Station, CA 94956

Peter Howard
4176 Coralee Lane
Lafayette, CA 94549

Susan Howard
4176 Coralee Lane
Lafayette, CA 94549

Elizabeth Huchberger
2190 Washington Street #1204
San Francisco, CA 94109

Ian Hutagalung
P.O. Box 611656
San Jose, CA 95161

Pennie Hutt
5706 Dexter Circle
Rohnert Park, CA 94928



Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 34 of
                                               92
Marta Hutz
1541 Frederick Street
Mt. Shasta, CA 96067

Susan Hyde
P.O. Box 94
Olema, CA 94950

Ingrid Iacovetto
320 School Road
Novato, CA 94947

Victoria Iacovetto
320 School Road
Novato, CA 94947

Victoria Iacovetto
P.O. Box 94
Olema, CA 94950

Ariel Indenbaum
625 Newton Place N W
Washington, DC 20010

Mark Illeman
210 Monte Vista Avenue
Mill Valley, CA 94941

Henri Illien
2220 Curtis Street
Berkeley, CA 94702

Liusa Martina Inca
2912 Cesar Chavez Street
San Francisco, CA 94110

Arthur Indenbaum
2834 Gough Street
San Francisco, CA 94123-3610

Judith Ingala
944 Morningside Drive
Johnson City, TN 37604

Arnold Fleming
25 Grenadier Drive
Mahwah, NJ 7430



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 35 of
                                                92
Vicki Lee Shue
25 Grenadier Drive
Mahwah, NJ 7430

Saul Isler
3103 Greenfield Avenue
Los Angeles, CA 90034

Adrian Issac
18 Ninestone Court
San Rafael, CA 94903

Momoko Ito
5574 Kennedy Place
Rohnert Park, CA

Sunny Jackson
9 Sonoma Street
San Rafael, CA 94901

Ellen Jackson
10 Jeannette Prandi Way, #101
San Rafael, CA 94903

Erica Jacobs
1 Escalle Lane
Larkspur, CA 94939

James Jacobs
16 E Crescent Drive
San Rafael, CA 94901

Chris Jacobsen
3061 Westminster Drive
Medford, OR 97504

Chris Jacobson
P.O. Box 14160
San Francisco, CA 94114

Jerelyn Jacobson
P.O. Box 712
Pt. Reyes Station, CA 94956

Glenn James
200 Kulalani Drive
Kula, HI 96790



Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 36 of
                                               92
Elizabeth Jameson
19 Ridge Lane
Mill Valley, CA 94941

Mimi Janislawski
521 Village Drive
El Cerrito, CA 94530

Milia Jarjoura
1139 Rosalia Drive
Novato, CA 94945

Semaan Jarjoura
1139 Rosalia Dr.
Novato, CA 94945

Gabriel Javier
37 Elizabeth Way
Novato, CA 94945

Juliana Javier
27 Olive Court
Novato, CA 94945

Joel Javish
2755 Lakewood Avenue
Los Angeles, CA 90039

Eli Jaxon-Bear
374 Helman Street
Ashland, OR 97520

Fern Jeffcoat
820 Bel Marin Keys Blvd.
Novato, CA 94949

Paul Jeffcoat
1325 Old Chase Avenue
El Cajon, CA 92020

Hong Jin
10824 SE Rex Street
Portland, OR 97266

Zhong Jin
1910 Buckingham Lane
Petaluma, CA 94954



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 37 of
                                                92
Larry Johnsen
139 Savannah Way
Windsor, CA 95492

Aaron Johnson
179 Homestead Blvd.
Mill Valley, CA 94941

Charlene Johnson, Ttee
2212 Armada Way
San Mateo, CA 94404

Maya Johnson
179 Homestead Blvd.
Mill Valley, CA 94941

Giti Jomehri
12220 Taluka Drive
San Ramon, CA 94583

Spencer Jones
7 Hawk Ridge Court
Novato, CA 94949

Jai Josefs
139 Meernaa Avenue
Fairfax, CA 94930

Maitri Joy
196 S Boas Drive
Santa Rosa, CA 95409

TASHI JUCHUNGTSANG
2615 Norwood Lane N
Plymouth, MN 55441

Anodea Judith
28 Anton Way
Novato, CA 94945

Oliver Suzor
P.O. Box 642
Forest Knolls, CA 94933

Frances Kalfus
1911 Vine Street
Berkeley, CA 94709



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 38 of
                                                92
Raymond Kaliski
450 E. Strawberry Drive #39
Mill Valley, CA 94941

Aaron Kamins
295 Marin Oaks Drive
Novato, CA 94949

Susanne Karch
99 Corte Mesa Dr.
San Rafael, CA 94901

RHONDA H. KARSCH
25 Corte Oriental
Greenbrae, CA 94904

Ken Kaufman
422 Corte Escuela
Novato, CA 94949

Andrew Kaus
1414 Freestone Flat Road
Sebastopol, CA 95472

Bradley Kaus
866 President Street, #4
Brooklyn, NY 11215

Jeff Kaus
2211 Joy Rd.
Bodega, CA 94922
                Teresa Keith
P.O. Box 272
Kellogg, Idaho 83837

Elizabeth Kelley
2 Oak Avenue, #4
San Rafael, CA 94901

Susan Kelley
P.O. Box 338
Stinson Beach, CA 94970

Dasan Kennedy-Smith
1801 McGee Avenue
Berkeley, CA 94703




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 39 of
                                               92
James Kerr
P.O. Box 679
Redwood Valley, CA 95470

Carol Keys
381 Tamalpais Road
Fairfax, CA 94930

Susan Keyte
601 Van Ness Avenue, Apt.741
San Francisco, CA 94102

Amrit Samraht Singh
P.O. Box 970
Santa Cruz, NM 87567

Parmatma Khalsa
P.O. Box 970
Santa Cruz, NM 87567

Elizabeth Kilner
491 Sequoia Lane
Sebastopol, CA 95472

Chul Kim
2728 Webster Street
Berkeley, CA 94705

PAUL KIMMEL
6 Goolara Court
Ocean Shores, NSW 2483 Australia

Eva King
3317 Golden Rain Road #8
Walnut Creek, CA 94595

Karin Kinsey
2 Yarrrow Lane
Novato, CA 94947

Perry Kirshenblatt
72 Weston Drive
Daly City, CA 94015

Michele Anne Kittenger
327 S. 25th Street
Richmond, CA 94804




Case: 20-30579         Doc# 27     Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 40 of
                                                 92
Mel Kiyama
374 Treasure Drive
Belmont, CA 94002

Barbara Klare
150 East Main Street, #210
Columbus, OH 43215

Gary Kleiman
54 Manor Road
Fairfax, CA 94930-1531

Rebecca Klein
P.O. Box 150781
San Rafael, CA 94915

Larry Kloenhamer
226 Saffron Court
Napa, CA 94559

Marilyn Knecht
100 Thorndale Drive #265
San Rafael, CA 94903

Stephen Knecht
396 Grandview Avenue
Novato, CA 94945

Nicole Knowlton
1482 Townview Avenue
Santa Rosa, CA 95405

Deborah Knutson
2163 Pomona Place
Fairfield, CA 94534

Paula Koepke
401 West Hoover Avenue, #1
Ann Arbor, MI 48103-5479

Robin Kohn
15395 Blossom Hill Road
Los Gatos, CA 95032

Kay Komoroske
940 Midpride Street
Las Vegas, NV 89144




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 41 of
                                               92
Tatjana Kopp
4520 Webster Street
Oakland, CA 94609

Hannah Kopp-Yates
4520 Webster Street
Oakland, CA 94609

Gera Korte
1221 A Idaho Avenue
Santa Monica, CA 90403

Victoria Kramer
4344 Promenade Way
Marina Del Rey, CA 90292

MORGAN KRIZAN
406 Matteri Circle
Cotati, CA 94931

Gail Krowech
699 Ensenada Avenue
Berkeley, CA 94707

Sandra Kruse (LaRusso)
1713 Manzanita Drive
Petaluma, CA 94954

Kristine Kuebler
111 Captain Nurse Circle
Novato, CA 94949

Bruce Kunkel
3051 Las Mesitas Court
Santa Rosa, CA 95405

Melissa Kzaz
237 Oak Valley Drive
Simpsonville, SC 29681

Kathleen Lai
15115 Perdido Drive
Orlando, FL 32828

Mellisa Lai
2142 Commonwealth Avenue
Charlotte, NC 28205




Case: 20-30579        Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 42 of
                                              92
Shui Ping Lai
1709 East 15th Street
Brooklyn, NY 11229-2084

Richard Landry
P.O. Box 461
Lake City, CO 81235

Susan Lantis
P.O. Box 642
Capitola, CA 95010-0642

Michael Lapidus
725 East 17th Street
Brooklyn, NY 11230

Zena Lapidus
725 East 17th Street
Brooklyn, NY 11230

Marcia Larkin
404 Eddie Lane
Sebastopol, CA 95472

Paul Larkin
404 Eddie Lane
Sebastopol, CA 95472

Lee Larson
717 Seville Way
Novato, CA 94949

Carol LaRusso
15 Woodgreen Street
Santa Rosa, CA 95409

Thomas LaRusso
295 Lugo Road
Palm Springs, CA 92262

Michael Laskoe
110 Manfield Court
Charlotteville, VA 22903

Philip Lastreto
911 Adora Circle
Roseville, CA 95678




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 43 of
                                               92
Juleen Latvala
7909 East Alki Avenue
Spokan Valley, WA 99212-2730

Rain Laudisio
25 N. Liberty Street
Asheville, NC 28801

Patricia Leah Lazar
922 Centro Way
Mill Valley, CA 94941

Sylvia Lazar
922 Centro Way
Mill Valley, CA 94941

John Lazzaretto
9 Santa Victoria Court
Novato, CA 94945

Leah Lazzarini
2237 Linwood Avenue
Santa Rosa, CA 95404

Michael Leary
29 Timothy Place
San Anselmo, CA 94960

Alan Lee
715 Key Route Blvd.
Albany, CA 94706

Wing Lee
72 Caribe Isle
Novato, CA 94949

Vicki Leeds
P.O. Box 398
Pt. Reyes Station, CA 94956

Eli Jackson
384 Helman Street
Ashland, OR 97520

Melinda Leithold
P.O. Box 232
Inverness, CA 94937-0232




Case: 20-30579           Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 44 of
                                                 92
Richard Leivenberg
4909 Morse Avenue
Sherman Oaks, CA 91423

Lynn Leonardi
17217 Hillcrest Ave.
Sonoma, CA 95476

Julia Leonardi-Holzapfel
2415 Orleans Street
Santa Rosa, CA 95403

Joan Leopold
166 Marin Valley Drive
Novato, CA 94949

Frances Lerner
2625 Brooks Avenue
El Cerrito, CA 94530

Judith Less
P.O. Box 384
Point Reyes Station, CA 94956

Matthew Letson
101/241 Crown Street
Darlinghurst NSW, Australia

Adam Levin
9350 Wilshire Boulevard
Beverly Hills, CA 90212

William Levine
2 Snowden Lane
Fairfax, CA 94930

Zoe Clair Levine
2 Snowden Lane
Fairfax, CA 94930

Carol Levow
317 Washington Street
Grass Valley, CA 95945

Premsiri Lewin
199 Laurel Drive
Fairfax, CA 94930




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 45 of
                                               92
Miriam Lichtenstein
1870 Hope Street
Ashland, OR 97520

Ana Linder
2912 Cesar Chavez Street
San Francisco, CA 94110

Liusa Martina Inca
2912 Cesar Chavez Street
San Francisco, CA 94110

Georgia Linzmeyer
72781 Sage Court
Palm Desert, CA 92260

Shuyu Liu
27 Bayview Drive
San Rafael, CA 94901

Gottfried Liu
27 Bayview Drive
San Rafael, CA 94901

Alfred Lizak
P.O. Box 638
Pt. Reyes Station, CA 94956

Kerry Loeb
4666 Fair Avenue
Oakland, CA 94619

Jennifer Lolley
P.O. Box 100
Potter Valley, CA 95469

Marie Lomonaco
225 Panorama Blvd.
Sedona, AZ 86336

Trudie London
1356 Idylberry Road
San Rafael, CA 94903

Jilda Loomis
545 Oregon Street
Watsonville, CA 95076



Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 46 of
                                               92
Kevin Loughman
241 Redwood Circle
Petaluma, CA 94954

Michael Luchino
405 Via Casitas, #4
Greenbrae, CA 94904

Lila Luk
1190 Neilson Street
Albany, CA 94706

Lynn Lumiere-Wins
16791 Greenhorn Rd.
Grass Valley, CA 95945

Jane Lurie
4645 Dolores Avenue, #2
Oakland, CA 94602

David Lustig
P.O. Box 532
Pescadero, CA 94060

Jason Lustig
365 Broadway, #3
Brooklyn, NY 11211

Kaylin Lustig
306 Clubhouse Drive
Aptos, CA 9500

Sriharshavardhan Madatanapalli
401 Baker Street
San Francisco, CA 94117

Sylvia Maendl
2025 Hawthorne Terrace
Novato, CA 94945

Sylvia Maendl
2025 Hawthorne Terrace
Novato, CA 94945

Victoria Maguire
890 38th Avenue, #111
Santa Cruz, CA 95062



Case: 20-30579        Doc# 27    Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 47 of
                                               92
Karen Maher
8731 Desert Brook Circle
Las Vegas, NV 89149

Marianne Mahoney
1141 Fergusen Way
Folsom, CA 95630

Dr. Richard Mahrer
2388 Lincoln Village Drive
San Jose, CA 95125

Muriel Mahrer
13577 Myren Drive
Saratoga, CA 95070

Cindy Mahrer
115 Anza Way
San Bruno, CA 94066

Douglas Mahrer
12231 Somerset Drive
Truckee, CA 96161

Greg Mahrer
10300 Moonshine Road
Sebastopol, CA 95472

Muriel Mahrer
13577 Myren Drive
Saratoga, CA 95070

Randy Mahrer
10300 Moonshine Road
Sebastopol, CA 95472

Richard Mahrer
2388 Lincoln Village Drive
San Jose, CA 95125

Linda Maio
1732 Berkeley Way
Berkeley, CA 94703

Derek Maldonado
11 South Midland Ave.
Nyack, NY 10960



Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 48 of
                                               92
Liza Maldonado
11 South Midland Ave.
Nyack, NY 10960

Giovanna Malhotra
1133 Henderson Avenue
Menlo Park, CA 94025

Kim Manchester
P.O. Box 2001
Sebastopol, CA 95473

Marie Mannschatz
Bomkampsweg 31 J
22926 Ahrensburg, GERMANY

Douglas Markey
4185 Chaparral Ct.
Santa Rosa, CA 95409

Linda Marquez
139 E. Las Flores Dr.
Altadena, CA 91001

Claudia Miller
136 Olive Ave.
Piedmont, CA 94611

Ilona Marshall
372 Via Casitas
Greenbrae, CA 94904

Rita Martin
970 “B" San Anselmo Avenue
San Anselmo, CA 94960

Simone Martin
143 Skyline Ranch Drive
Vacaville, CA 95688

Joanna Martinelli
281 Calle Del Sol
Bodega Bay, CA 94923

Abel Martinez
211 Victoria Street
San Francisco, CA 94132



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 49 of
                                                92
Loic Massias
33 14th Street
Arcata, CA 95521

Phyllis Matyi
P.O. Box 426
Larkspur, CA 94977

Ingrid Maurer
35 Creekside Court
Corte Madera, CA 94925

Corey Tobia Maxon
73 Morningsun Avenue
Mill Valley, CA 94941

Thomas Maxon
73 Morningsun Avenue
Mill Valley, CA 94941

Zoe Maxon
73 Morningsun Avenue
Mill Valley, CA 94941

James May
11966 Banner Ct.
Nevada City, CA 95959

Jay Mayer
88 Crystal Cove Court
Richmond, CA 94804

John Mayginnes
P.O. Box 100
Potter Valley, CA 95469

Susan Mayginnes Howard
4176 Coralee Lane
Lafayette, CA 94549

Walter Mazar
892 Sapphire Circle
Vacaville, CA 95687

Robin McBlaine
6955 Nolan Road
Forestville, CA 95436



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 50 of
                                                92
Francesca McCartney
P.O. Box 1921
Mill Valley, CA 94941

Mary Beth McClure
21 Tamal Vista Blvd. #200
Corte Madera, CA 94925

Clinton McDuffie
23 Maplewood Drive
San Rafael, CA 94901

Dale McElroy
80 Skyview Road
Sedona, AZ 86336

William McGee
1535 Union Street
Alameda, CA 94501

Michaela McGivern
900 First Street
Sebastopol, CA 95472

Sasha McInnis
1000 Dewing Avenue #308
Lafayette, CA 94549

Robert McInnis
407 Oak Point Court
Santa Rosa, CA 95409

Donna McLaughlin
110 Merida Drive
Sonoma, CA 95476

Richard McLeod
1491 Dupree Road
Woodstock, GA 30189

Virginia McLeod
10 Spring Hollow Circle
Asheville, NC 28805

Edward McManus
14 Winter Road
Woburn, MA 1801




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 51 of
                                                92
susan McNeil
15211 Mitchell Creek Drive
Ft Bragg, CA 95437

Linda McNulty
428 Park Way
Santa Cruz, CA 95062

Joan McPhaul
29 Flicker Drive
Novato, CA 94949

Roger Meadows
2331 Sierra Creek Circle
Santa Rosa, CA 95405

Senya Means
2232 Derby Street
Berkeley, CA 94705

Salvador Melgoza
109 Professional Center Parkway, #406
San Rafael, CA 94903

Charlotte Meloney
300 Deer Valley Road, Apt. #3
San Rafael, CA 94903

Christopher Meloney
304 D Street #10
San Rafael, CA 94901

Shane Memisevic
34 Hermosa Avenue
Vallejo, CA 94590-3317

Manuel Mendoza
529 Lexington Avenue
El Cerrito, CA 94530

Alexander Meredith
1583 Filippini Way
Petaluma, CA 94954

Keith Merron
110 Glen Park Avenue
San Rafael, CA 94901




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 52 of
                                               92
Jennifer Messina
406 Hilldale Way
Mill Valley, CA 94941

James Metcalfe
555 Harrison Street
Sebastopol, CA 95422

Robert Meyer
3215 Lincoln Street
Eugene, OR 97405

Mary Michaels
P.O. Box 808
Point Reyes Station, CA 94956

Christiane Michaels
53 Yosemite Road
San Rafael, CA 94903

Craig Michel
10128 Button Willow Drive
Las Vegas, NV 89134

Patrciica Michel
10128 Button Willow Drive
Las Vegas, NV 89134

Jocelyn Miguel
35 Cedar Street, Apt. C
San Anselmo, CA 94960

Andrew Milberg
101 Webster Street
Petaluma, CA 94952

Catherine Millar
145 Penrod Drive
Petaluma, CA 94954

Judith Miller
633 North East Laurelhurst Place
Portland, OR 97232

Prudence Miller
9 Greenside Way
San Rafael, CA 94901




Case: 20-30579          Doc# 27    Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 53 of
                                                 92
Claudia Miller
136 Olive Ave.
Piedmont, CA 94611

Daniel Miller
P.O.Box 450
Ranchos de Taos, NM 87557

Dennis Miller
633 North East Laurelhurst Place
Portland, OR 97232

Jahn Miller
2818 Benvenue Ave
Berkeley, CA 94705

Sequoia Miller
47 N. Mountain Ave
Ashland, OR 97520

Jamie Millican
652 Santana Road
Novato, CA 94945

Susannah Mills
P.O. Box 402
Bolinas, CA 94924

Norman Minta
825 Gravenstein Hwy.
Sebastopol, CA 95472

Dena Mitchel
1001 Laurel Street #313
San Carlos, CA 94070

Pamela Mitchel
2 Victoria Street
San Francisco, CA 94132

Sasa Mlakar
70 Cypress Avenue
Mill Valley, CA 94941

Mary Moehle
1850 Downs Street
Oceanside, CA 92054




Case: 20-30579          Doc# 27    Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 54 of
                                                 92
Samuel Mohr
1817 Willa Way
Santa Cruz, CA 95062

Robert Molino
47 Thalia Street
Mill Valley, CA 94941

Roberta Mollot
286 Corbin Place, Apt #2 E
Brooklyn, New York 11235

Heather Moltz
4053 W 58 Pl
Los Angeles, CA 90043

Benjamin Moore
P.O. Box 2633
Gypsum, CO 81637

Bruce Moore
P.O. Box 103
Mendocino, CA 95460

Samuel Moore
1817 Willa Way
Santa Cruz, CA 95062

Juan Mora
702 Rosal Way
San Rafael, CA 94903

Ronald Morgan
5095 Roma Street
Santa Rosa, CA 95409

Deborah Morris
4623 Acacia Way
Penngrove, CA 94951

Nancy Morris
224 S. Church Street, Apt. A
Grass Valley, CA 95945

Jaye Alison Moscariello
PO Box 848
Ukiah, CA 95482




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 55 of
                                                92
Breanna Moskovitz
3809 NW McCann Road
Vancouver, WA 98685

Harvey Moskovitz
12300 Elliott Lane
Sebastopol, CA 95472

Jason Moskovitz
3809 NW McCann Road
Vancouver, WA 98685

May Roberts
1490 Montrose Drive
San Leandro, CA 94577

Kathleen Mulcahy
505 Larkspur Plaza Drive, Apt #7
Larkspur, CA 94939

Kathlyn Mulcahy-Morgan
33 Scarlet Lane
Hurleyville, NY 12747

Albert Munich Jr.
1226 Pedroni Road
McKinleyville, CA 95519

Louise Murphy
80 Village Circle
San Rafael, CA 94903

Edward Murrell Jr.
P.O. Box 534
Fort Bragg, CA 95437

Barbara Musser
11265 Lime Kiln Road
Grass Valley, CA 95949

Teresa Muzick
PO Box 3729
Oakland, CA 94609

Margaret Myers
32851 Mill Creek Dr
Ft. Bragg, CA 95437




Case: 20-30579         Doc# 27     Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 56 of
                                                 92
John Nadler
2641 Media Way
San Jose, CA 95125

Yayoii Nagano
1005 Northgate Drive
San Rafael, CA 94903

Vivianne Nantel
107 Deer Hollow Road
San Anselmo, CA 94960

Kristin Nauth
2204 Laguna Vista Drive
Novato, CA 94945

Bruce Nelson
990 Greenhill Road
Mill Valley, CA 94941

Eli Jaxon Bear
364 Helman Street
Ashland, OR 97520

Irene Newmark
2215 - R Market Street, #108
San Francisco, CA 94114

Helen Newsom
210 Sliger Road
Mentone, CA 92359

Judithe Nicolai
53 Taylor Drive
Fairfax, CA 94930

Linda Nicoletto
21 Hickory Avenue
Corte Madera, CA 94925

Joseph Nicoli
91 Bowman Drive
Greenwich, CT 6831

H. Robert Noble
60 Ora Way #203
San Francisco, CA 94131




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 57 of
                                                92
Marian O'Dowd
508 C Street
San Rafael, CA 94901

Leila Sharifi
PO Box 574
Mill Valley, CA 94941

Marilyn Oliva
312 Warren Street
Brooklyn, NY 11201

Paho Olive
2305 Coffee Lane
Sebastopol, CA 95472

Linda Olson
1104 N. Woodward
Spokane Valley, WA 99206

Jessica Orchier
4 Cindy Lane
Irvington, NY 10533

Henry Orchier
10181 Silver Lake Dr
Boca Raton, FL 33428

Sue Orloff
340 Coleman Drive
San Rafael, CA 94901

Ruben Ortiz
376 Via Casitas
Greenbrae, CA 94904-2344

William Ortiz
6274 Arlington Blvd
Richmond, CA 94805

Lois Osborne IV
212 Quails Trail
Thousand Oaks, CA 91361

Allen Osborne IV
306 Hunters Point Drive
Thousand Oaks, CA 91360




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 58 of
                                                92
Bill Robert Ossolinski, Co-trustees
6653 Camino De Luna
Rancho Murieta, CA 95683

Paule Oudet
2450 San Miguel Drive
Walnut Creek, CA 94596

Stephen Page
400 Darby Road
Sebastopol, CA 95472

Firooz Palizi
1067 Foxchase Drive
San Jose, CA 95123-1110

Maryam Palizi
1067 Foxchase Drive
San Jose, CA 95123

Doreen Cumberford
771 Kendall Court
Lakewood, CO 80124

Lynsey Palmer
1908 14th Avenue E
Seattle, WA 98112

Dominique Pandelle
1 Rue Samson
Paris, France 75013

Sandhya and Puru Pandey
58 San Benito Way
Novato, CA 94945

Liana Paolella
426 Trail Ridge Place
Santa Rosa, CA 95409

Marie Pardi
3169 Halyard Way
Elk Grove, CA 95758

Daniel Pardi
51 Walnut Avenue
Mill Valley, CA 94941




Case: 20-30579          Doc# 27       Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 59 of
                                                    92
Gillian Parker
10300 Moonshine Road
Sebastopol, CA 95472

Virginia Pascoe
8101 Connecticut Ave
Chevy Chase, MD 20815

Phyllis Pay
1363 Rose Street
Berkeley, CA 94702-1137

Paul Pedroni
2113 Bellevue Ranch Road
Santa Rosa, CA 95407

Kathleen Pepe
2129 Millwood Court
Santa Rosa, CA 95403

Jantje Perry
18 Margarita Terrace
Novato, CA 94947

Dante Perry Sr.
412 N. Cloverdale Blvd. #A
Cloverdale, CA 95425

Dante Perry Sr.
412 N. Cloverdale Blvd. #A
Cloverdale, CA 95425

Karen Petersen
1626 Gateway Road
Snowmass, CO 81654

Robert Peterson
667 Spindrift Way
Half Moon Bay, CA 94019

Cyle Petrig
111 Captain Nurse Circle
Novato, CA 94949

Paul Petrig
PO Box 3064
Buena Vista, CO 81211




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 60 of
                                               92
Jason Pettinato
1197 Formby Way
Roseville, CA 95747

Anne Phan
2021 26th Street, Unit 101
San Francisco, CA 94107

Sophie Phelps
1335 S. Fitch Mountain Road
Healdsburg, CA 95448

Gabriel Phillips
2224 SE 28th Place
Portland, OR 97214

Kate Phillips
3363 Morcom Avenue
Oakland, CA 94619

Miriam Phillips
3930 Livingston St.
Hyattsville, MD 20781

Sally Phillips
25875 Hwy 1
Tomales, CA 94971

Walter Phillips
104 Hawthorne Way
San Rafael, CA 94903

Stephanie Phippen
1817 Running Fawn Court
North Las Vegas, NV 89031

Judithe Nicolai
2269 Chestnut St
San Francisco, CA 94123

Lisa Poksay
704 Glenhill Court
Novato, CA 94947

Jack Polan
143 Almenar Drive
Greenbrae, CA 94904




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 61 of
                                                92
Turner Pope
3444 Lacebark Pine St.
Las Vegas, NV 89129

Martin Potrop
6407 Regent Street
Oakland, CA 94618

Beverly Potrop
40 Dellmaire Lane
Nesconset, NY 11767

Doyle Pratt
P.O. Box 78
Patagonia, AZ 85624

Kathryn Preece
24 Salt Landing
Belvedere Tiburon, CA 94920

Debra Price
2204 Laguna Vista Drive
Novato, CA 94945

Gary Priest
2162 Pomona Place
Fairfield, CA 94533

Theresa Prince
P.O. Box 123
Inverness, CA 94937

Victoria Prince
P.O.Box 663
Arroyo Hondo, NM 87513

Tim Pritchard
3018 Hardies Lane
Santa Rosa, CA 95403-2618

Celia Puff
680 Crocker Road
Sacramento, CA 95864-5669

Sally Pugh
1012 Jones Street
Berkeley, CA 94710




Case: 20-30579        Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 62 of
                                              92
Susana Pumares
P.O. Box 532
Pescadero, CA 94060

David Purviance
P.O. Box 2345
Sisters, OR 97759

Iryna Pysareva
2333 Sunset Drive
H36 Bradenton, FL 34207

Rich Santoro
22 Bellam Blvd
San Rafael, CA 94901

Tony Ragona
P.O. Box 84
Pt. Reyes, CA 94956

Robert Ramos
2034 Shady Lane
Novato, CA 94945

Beth Rasmussen
P.O. Box 141
Kaneohe, HI 96744

Bridget Raugh
P.O. Box 1832
Middletown, CA 95461

Ira Rechtshaffer
2 Keel Court
San Rafael, CA 94903

Gwyn Reed
1433 Sundale Road
El Cajon, CA 92019

Bharat Chatkara
1846 Timber Trail
Vista, CA 92081

Priscilla Regalado
1630 Butte Street
Richmond, CA 94804-5214




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 63 of
                                               92
Sharon Reif
1108 Eaton Ave.
Loveland, CO 80537

Cheryl Reinhardt
535 Caswell Road
Chapel Hill, NC 27514-2706

Morgan Reiter
29731 Lusk Road
Eugene, OR 97405

Thomas Revelle
2939 Aina Lani Lane
Makawao, HI 96768

Katherine Revoir
212 Laverne Ave.
Mill Valley, CA 94941

Julie Reynolds
2050 Goodpasture Loop, #12
Eugene, OR 97401

David Fersten
5666 La Jolla Blvd
La Jolla, CA 92037

Teresa Marie Ribeiro
401 La Cima Street
Soquel, CA 95073

Judith Rich
5351 Poinsett Avenue
El Cerrito, CA 94530

Maribeth Riday
327 Loyola Drive
Aptos, CA 95003

Dean Rienecker
1713 Manzanita Drive
Petaluma, CA 94954

Bruce Riezenman
619 Victor Dr.
Santa Rosa, CA 95401




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 64 of
                                                92
Arthur Riggs
4666 Fair Ave.
Oakland, CA 94619

Susan Howard
4176 Coralee Lane
Lafayette, CA 94549

Joseph Rizzo
16842 Coronado Road
Goodyear, AZ 85395

Mark Rizzo
32 Currey Avenue
Sausalito, CA 94965-1807

John Robbins
67 Michael Drive
Petaluma, CA 94954

David Robinson
1337 E. 28th Street
Oakland, CA 94606

Michael Roche
1363 Rose Street
Berkeley, CA 94702

Terry Rochester
600 Spring St.
Sausalito, CA 94965

Dennis Rodebaugh
2067 Aldabra Street
Eugene, OR 97402

Neal Rogin
2204 Laguna Vista Drive
Novato, CA 94945

Manuel Romero
20 Leslie Court
Novato, CA 94947

Jarek Romero
558 Acadia Drive
Petaluma, CA 94954




Case: 20-30579        Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 65 of
                                              92
Shady Rose
2026 Ashland Mine Road
Ashland, OR 97520

Maria Rosenthal
520 Geary
San Francisco, CA 94102

Bonna Ross
41 Lynn Drive
Napa, CA 94558

Peter Ross
1955 Bidwell Way
Sacramento, CA 95818

Sheila Ross
1214 S. Colorado Avenue
Boise, ID 83706-3651


Janet Rostad
1090 Bel Marin Keys Blvd
Novato, CA 94949-5335

Joel Rovins
1424 W. Colonial Parkway, Jennifer S
Roseville, CA 95661

Barbara Rozen
5 Penny Lane
Fairfax, CA 94930

Constance Ruane
40 Bellam Blvd. #2295
San Rafael, CA 94912

Joel Rubenzahl
3159 Lewiston Avenue
Berkeley, CA 94705

Michael Ruddell
3213 West Wheeler Street, #380
Seattle, WA 98199

Janna Rudolph
7 Adrian Way
San Rafael, CA 94903



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 66 of
                                                92
Thomas Rumsey
39623 Primrose Place
Davis, CA 95616

Edward Russell
543 Visitacion Avenue
San Francisco, CA 94134

Barbara Ryan
9471 La Jolla Shores Drive
La Jolla, CA 92037

Patricia Salas
216 Center Street
San Rafael, CA 94901

Lori Saltzman
390 South Morningsun
Mill Valley, CA 94941

Kathleen Samson
3406 Waterbury Way
Fairfield, CA 94534

Stephanie Sanders
9797 E. 32nd Street, #659H
Yuma, AZ 85365

Katharina Sandizell
P.O. Box 292
Point Reyes Station, CA 94956

Susan Sanford
785 Old Washington Rd
Nevada City, CA 95959

Richard Santoro
513 Indian Way
Novato, CA 94949

Heaven Hope
PO Box 1221
Woodacre, CA 94973

Gina Scagliola Collier
8019 East Point Blvd.
Baytown, TX 77521



Case: 20-30579           Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 67 of
                                                 92
James Scagliola
1030 Western Avenue
Petaluma, CA 94952

Angela Scagliola
468 Anson Avenue
Rohnert Park, CA 94928

Shelley Scammell
77 Redwood Road
San Anselmo, CA 94960

John Schaeffer
2001 Duncan Springs Road
Hopland, CA 95449

Margid Schafer-Sharp
P.O. Box 223
McCloud, CA 96057

Michael Schapiro
99 Panorama Drive
Novato, CA 94949


John Schaumleffel
695 Orange
Novato, CA 94945

Robin Schild
814 Carmel Avenue
Albany, CA 94706

Renee Schley-May
11966 Banner Ct.
Nevada City, CA 95959

Janet Schlitt
P.O. Box 1108
Point Reyes Station, CA 94956

Cheryl Scholar
1686 Hampton Avenue
Redwood City, CA 94061

Ed Schollenberg
P.O. Box 237
Hughson, CA 95326



Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 68 of
                                               92
Linda Schulz
108 Edith Street
Petaluma, CA 94952

Quinn Schumaker
75 North Main Street
Willits, CA 95490

Claudia Schwalm
23499 Shake Ridge Road
Volcano, CA 95689

Harvey Schwartz
4161 20th Street
San Francisco, CA 94114

Kerry Schwartz
199 Mountain Avenue
Sonoma, CA 95476

Caitanya Scott
7139 Maple Avenue
Sebastopol, CA 95472

Hortensia Bertha Segovia Montoya
c/o Juan Segovia, 4613 E 40th Street
Tulsa, OK 74135

Amber Seitz
P.O. Box 620679
Woodside, CA 94062

Bahira Sells
19 Peacock Drive
San Rafael, CA 94901

Daniel Wayne Sermon
420 Lexington Ave.
New York, NY 10170

Taylor Sermon
388 E. 840 N
Tooele, Utah 84074

Philip Servedio
410 Pinewood Dr.
San Rafael, CA 94903



Case: 20-30579         Doc# 27    Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 69 of
                                                92
Tagra Shanoff Dent
10521 W. Desert Forest Circle
Sun City, AZ 85351

Leila Sharifi
P.O. Box 574
Mill Valley, CA 94942

Masumehl Sharifi
PO Box 574
Mill Valley, CA 94942

Rodney Sharp
PO Box 223
McCloud, CA 96057

Jannell Shaw
111 Windham Street
Santa Cruz, CA 95062

Carlos Shelton
32742 Alipaz St
San Juan Capo, CA 92675

Dominique Shelton
P.O. Box 1849
Kihei, HI 96753

Pema Sherpa
61624 Kaci Lane
Bend, OR 97702

Wen Shi
1910 Buckingham Lane
Petaluma, CA 94954

Steven Showen
16790 NE 14 Avenue, Apt. 201
Miami, FL 33162

Matthew Shutman
356 Linden Avenue
Twin Fall, ID 83301

Beverly Silverman
232 Coulson Avenue
Santa Cruz, CA 95060



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 70 of
                                                92
Mario & Carolyn Silvestri
6454 Gay Lake Avenue
San Diego, CA 92119

Marisa Silvestri
4241 Via Marina
Marina Del Rey, CA 90292

Noreen Simko
P.O. Box 276
Mill Valley, CA 94942

Ningay Sing
P.O. Box 3262
Auburn, CA 95604

John Skinner
17116 Rolando Avenue
Castro Valley, CA 94546

Anand Ayyar
6 Anna Ct.
Novato, CA 94945

Nick Slater
1022 53rd Street #A
Oakland, CA 94608

Zachary Slater
240 W. 102nd #65
New York, NY 10025

Barbara Smith
909 Estrella Court
Concord, CA 94518

Jeffrey Smith
350 Molino Avenue
Mill Valley, CA 94941

Laurene Smith
3124 S. Owasso Avenue
Tulsa, OK 74105

Mary Jane Soares
530 San Pedro Cove
San Rafael, CA 94901



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 71 of
                                                92
Diane Soffer
17351 Spring Tree Lane
Boca Raton, FL 33487

Nadine Soffer
560 Silala Lane
Sebastopol, CA 95472

Karen Solomon
5205 Avenida Encinas #A
Carlsbad, CA 92008

Demian Solomon
72 Shell Road
Mill Valley, CA 94941

Patricia Sommers
9512 Sandpiper Lane
West Palm Beach, FL 33411-6316

Elizabeth Sosnick
230 Lawton Street, Apt # A
San Francisco, CA 94122

Joseph Spair
381 Tamalpais Road
Fairfax, CA 94930

Catherine Spanger
P.O. Box 1209
Pt. Reyes, CA 94956

Robin Sparks
35 E Horizon Ridge Parkway
Henderson, NV 89002

Steven Speelmon
10680 Sunset Ridge Dr.
Kelseyville, CA 95451

Jeanne Spenard
3167 Carambola Circle South
Coconut Creek, FL 33066

Raleigh Spiger
3340 SW Salmon Court
Redmond, OR 97756



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 72 of
                                                92
Elisa Skarveland
2834 Gough Street
San Francisco, CA 94123

Susan Springer
16 E Crescent Drive
San Rafael, CA 94901

Wanda Stafford
150 Calumet Avenue
San Anselmo, CA 94960

Sirra Starre
9 Equestrian Court, #509
Novato, CA 94945

Lawrence Stentzel IV
2485 Lincoln St.
Eugene, OR 97401

Steven Stept
3558Jordan Road
Oakland, CA 94619

Geri Stern
2506 Patra Drive
el Sobrante, CA 94803

Mark Sterns
8 Bahama Reef, Suite #16
Novato, CA 94949

Kitt Stevens
51 Wharf Circle
San Rafael, CA 94903

Ardath Steves
317 Melrose Avenue
Mill Valley, CA 94941

Harold Stone
P.O. Box 604
Albion, CA 95410

Sidra Stone
PO Box 604
Albion, CA 95410



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 73 of
                                                92
Shannon Strange
3414 Zelia Court
Arcata, CA 95521

Jerry Stuart
4311 Story Lane
Anderson, CA 96007

Fiona Sullivan
34 Elm Street, Apt. 2
Montpelier, VT 5602

Nicole Sumner
169 Majestic Avenue
San Francisco, CA 94112

Cynthia Sweet
4387 Nelson Drive
El Sobrante, CA 94803

Ken Swinarski
P.O. Box 1
Lake City, CO 81235

Robert Switzer
1640 Jeffords St.
Clearwater, Florida 33756

Robert Switzer
1640 Jeffords St.
Clearwater, FL 33756

Terrianne Tafreshi
4333 Lakeridge Dr
Pollock Pines, CA 95726

Jeffrey Taggart
105 Airlie Court
Cary, NC 27513

Lois Osborne
2252 Craig Drive
Oxnard, CA 93036

Giovanna Taormina
417 Wisner Road
Mt. Shasta, CA 96067



Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 74 of
                                                92
Davida Taurek
7 Mabry Way
San Rafael, CA 94903

Kamura Taylor
19589 Peppermint Falls Rd.
Jamestown, CA 95327

Uta Taylor
33747 Weyland Court
Union City, CA 94587

William Taylor
P.O. Box 848
Ukiah, CA 95482

Tonya Tecca
3148 Fox Creek Drive
Danville, CA 94506

Sima Tei
175 Upper Via Casitas, #14
Greenbrae, CA 94904

Jill Teitelman
P.O. Box 452
Brewster, MA 2631

Nadia Terras
3041 Florence Avenue
San Jose, CA 95127

Judith Thomas
4040 New York Avenue
Fair Oaks, CA 95628

Woodson Thornton III
P.O. Box 599
Albion, CA 95410

Heather Thornton
839 Echo Court
Petaluma, CA 94954

Christina Tillotson
1349 Sea Village Drive
Cardiff, CA 92007



Case: 20-30579           Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 75 of
                                                 92
Arthur Tirman
40 Bellam Blvd., #2295
San Rafael, CA 94912

Daniel Tirman
379 S. Rodeo Drive
Beverly Hills, CA 90212

Leonard Tirman
101 Sunnyhills Drive, Apt 68
San Anselmo, CA 94960

Paul Tison
395 Bryce Canyon Road
San Rafael, CA 94903

David Titus
962 Flying Fish Street
Foster City, CA 94404-1454

Victoria Titus
962 Flying Fish Street
Foster City, CA 94404

Erika Togashi
8 Stuyvesant Oval, Apt. #11F
New York, NY 10009

Virgilio Tomasi
Muntania De Montserrat, 40
Saint Antoni De Vilamajor, Spain 8459

Sigrun Torinus
5955 Ontario Street, #103
Windsor, ONTARIO, CANADA N8S1W6

Lisa Travis
19 William Henry Ct.
Pleasant Hill, CA 94523

Richard Travis
20710 Amber Court
Bend, OR 97701

Cristine Traxler
P.O. Box 734
Sun Valley, ID 83353




Case: 20-30579           Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 76 of
                                                 92
Douglas Troyer
2714 Pine Street
San Francisco, CA 94115

Kimberly Tubbs
Box 3064
Buena Vista, CO 81211

Jack Tuls
66 Brussels Court
Visalia, CA 93277

Ted Turina
92 Portsmouth Drive
Novato, CA 94949

Jon Turner
902 Otis Drive
Alameda, CA 94501

Lydia Uchida-Sakai
17755 Monterey Road
Morgan Hill, CA 95037

Peter Ujlaki
1 - 18 Yama Ashiy-Chu
Ashiya, Japan T659-0082

Paul Valenti
1000 Cabro Ridge
Novato, CA 94947

Paul van Ravenswaay
125 Solano Avenue
Tiburon, CA 94920

Claire Verbinski
1031 59th Street
Oakland, CA 94608

Rodney Verner
6223 Lakeview Circle
San Ramon, CA 94582

Diane Vetterlein
65 Rosewood Drive
Novato, CA 94947




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 77 of
                                               92
Michael Veys
2234 McCall Drive
Ashland, OR 97520

Rose Viggiano
844 Reichert Ave, 9
Novato, CA 94945

Bruce Vittitow
112 Beretta Court
Bardstown, KY 40004

Geeta Vohra
5101 Locust Avenue
Carmichael, CA 95608

Elyse Vosburg
125 Cabro Court
Novato, CA 94947

Matt Vosburg
565 28th Avenue #2
San Francisco, CA 94121

Karen Vyner-Brooks
825 Gravenstein Hwy. #7
Sebastopol, CA 95472

Christopher Wakefield
6088 Silver Oak Circle
Stockton, CA 95219

Stephen Wakefield
P.O. Box 1014
Mountain View, HI 96771-1014

Nora Wakefield-Clarke
344 Moonstone Way
Redding, CA 96003

Margaret Wakeley
412 N Titus Avenue
Ithaca, NY 14850

David Waldman
2331 Lakewood Ranch Road
Weed, CA 96094




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 78 of
                                               92
Leslie Wallach
34 Hillswood Drive
Novato, CA 94947-4612

Lewis Wallach
3830 Hayvenhurst Drive
Encino, CA 91436

Valence Wan Yu Li
1190 Neilson Street
Albany, CA 94706

John C. Watkins
1709 Sonoma
Berkeley, CA 94707

Patricia Watkins
447 DayLily Lane
Lincoln, CA 95648

Judyth Weaver
13017 10th Avenue N.W.
Seattle, WA 98177

Joan Webb
146 Prospect Drive
San Rafael, CA 94901

Margaret Weber
284 Pine Street
Willits, CA 95490

Judith Weinberg
903 Laredo Road
Silver Spring, MD 20901

Beverly Weinkauf
523 Belle Avenue
San Rafael, CA 94901

Thomas Weise
165 Sherland Avenue
Mountain View, CA 94043

Lewis Weiss
305 Roxas Street
Santa Cruz, CA 95062




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 79 of
                                               92
Syd Weiss
135 South Navarra Drive
Scotts Valley, CA 95066

Jordan Weitz
2853 Sacramento Street
Berkeley, CA 94702

Warren Wertheimer
7 Adrian Way
San Rafael, CA 94903

John West
500 West School Street
Cotati, CA 94931

John Feld
11 Club View Drive
Novato, CA 94949

William White
5621 Florence Terrace
Oakland, CA 94611

Josie Whitehurst
2863 Pennyroyal Drive
Chico, CA 95928

Johanina Wikoff
2443 Fillmore Street 380-4105
San Francisco, CA 94115

Cecilia Wilcoxon
6350 Van Keppel Road
Forestville, CA 95436

Vicki Wilkerson
31130 S. General Kearny Road 62
Temecula, CA 92591

Lynne Williams
529 Lexington Avenue
El Cerrito, CA 94530

Joan Willis
67 Junipero Serra Avenue
San Rafael, CA 94901




Case: 20-30579          Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 80 of
                                                92
Dennis Wills
350 Buchanan Court
Louisville, CO 80027

Robert Wilson Jr.
162 Del Mar Shores Terrace
Solana Beach, CA 92075

Susan Wilson
10 Jeannette Prandi Way #302
San Rafael, CA 94903

Hilary Winslow
P.O. Box 576
Bolinas, CA 94924

Rachelle Winterbourne
PO Box 369
Stinson Beach, CA 94970

Patricia Winters
609 Davis Street
Santa Rosa, CA 95401

Jeff Witten
1006 San Francisco Way
Rohnert Park, CA 94928

Gavin Wittje
3027 Fulton Street
Berkeley, CA 94705

Tom Wodetzki
31901 Middle Ridge Road
Albion, CA 95410

Jan Dickinson Wood
PO Box 84
Pt. Reyes Station, CA 94956

Linda Woodard
100 Cabro Ridge
Novato, CA 94947

Judith Woodrow
609 Woodbine Drive
San Rafael, CA 94903




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 81 of
                                               92
Howard Woodruff
17 Los Cerros
Orinda, CA 94563

Signe Yager
8304 184th Street S.W.
Edmonds, WA 98026

Ana Yamashiro
1460 S. Van Ness, Apt 2
San Francisco, CA 94110

Mary Yannaghas
236 Riviera Circle
Larkspur, CA 94939

Andrea Yee
1740 Arch Street
Berkeley, CA 94709

Karyn Young
126 Frustuck Avenue
Fairfax, CA 94930

Gregory Youngblood
217 Lexington Dr.
Menlo Park, CA 94025

Michael Zabelin
235 16th Avenue
San Francisco, CA 94118

Nicholas Zabelin
2415 Orleans Street
Santa Rosa, CA 95403

Nina Zabelin
233-16th Avenue
San Francisco, CA 94118-1018

Peter Zabelin
239 16th Avenue
San Francisco, CA 94118

Gino Zalunardo
2033 Buckeye Road
Willits, CA 95490




Case: 20-30579         Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 82 of
                                               92
Timothy Zalunardo
1942 Verbena Drive
Santa Rosa, CA 95404

Paula Zamora
5462 Village Green
Los Angeles, CA 90016

Vera Zaskevich
43300 Little River Airport Road, Space 121
Little River, CA 95456

Dana Zed
5551 Masonic Avenue
Oakland, CA 94618

Charles Zibitt
P.O. Box 504
Stinson Beach, CA 94970

Alan Ziff
2349 Hilltop Court
Santa Rosa, CA 95404

Alison Ziff
1712 Anamor St.
Redwood City, CA 94061

Joan Ziff
1537 South Wooster Street #202
Los Angeles, CA 90035

Sharon Ziff
2349 Hilltop Court
Santa Rosa, CA 95404

Stephanie Phippen
1817 Running Fawn Court
North Las Vegas, NV 89031

350 Ignacio Condominium
350 Ignacio Blvd 300
Novato, CA 94949

Avilas
359 Bel Marin Keys Blvd. Ste. 28
Novato, CA 94523




Case: 20-30579         Doc# 27     Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 83 of
                                                 92
Bay Cities Refuse Service, Inc.
2525 Garden Tract Road
Richmond, CA 94801

Bidaurreta Landscape
P.O. Box 2719
Sebastopol, CA 95473

Gordon Cato Landscape
1443 Meadowlark Lane
Petaluma, CA 94954

Nardell Chitsaz & Associates LLP
999 Fifth Avenue, Suite 230
San Rafael, CA 94901

City of Novato
922 Machin Avenue
Novato, CA 94945

Home Depot Credit Service
PO Box 78047
Phoenix, AZ 85062-8047

Dominguez
18235 Happy Lane
Sonoma, CA 95476

EIS Consulting Group, Inc.
1445 Manzanita Avenue
Santa Rosa, CA 95404

Marc Elias Maintenance
108 Coleman Drive
San Rafael, CA 94901

Fishman Supply Company
PO Box 750279
Petaluma, CA 94975-0279

Golden Gate Investigations
2 Rosalia Court
Novato, CA 94945




Case: 20-30579         Doc# 27     Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 84 of
                                                 92
Ignacio Hills Association
C/O Marshal & Company
2175 Francisco Blvd, Suite A
San Rafael, CA 94901

Hilcias Painting, Inc.
1445 Ulloa Street
San Francisco, CA 94116

LoopNet
PO Box 791466
Baltimore, MD 21279-1466

Matrix HG, Inc.
115 Mason Circle Suite B
Concord, CA 94520

MCC Building Maintenance, LLC
83 Hamilton Drive, Suite 104
Novato, CA 94949

Meridian Commercial
711 Grand Avenue, Suite 290
San Rafael, CA 94901

Redwood Security Systems, Inc.
PO Box 1809
Mill Valley, CA 94942

Second Nature Interior Plant Co.
PO Box 7538
Cotati, CA 94931-7538

Small/Walraven, LLC
7430 Redwood Blvd. Ste. B
Novato, CA 94945
Stanley Convergent Security Solutions, Inc.
Dept. CH 10651
Palatine, IL 60055

Township Engineering Inc.
26 Pamaron Way, Suite A
Novato, CA 94941




Case: 20-30579        Doc# 27      Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 85 of
                                                 92
Transbay Security Service
2018 Fourth Street
San Rafael, CA 94901

US Bank
PO Box 790448
St. Louis, MO 63179-0408

Universal Site Services
760 E Capitol Avenue
Milpitas, CA 95035

Warren Construction & Roofing, Inc.
PO Box 732
Santa Rosa, CA 95402

Zillow Rental Network
Dept. 3267
PO Box 123267
Dallas, TX 75312-3267

Felix Rodriquez Bojorquez
1440 Buchanan Street
Novato, CA 94947

California Foliage Company
PO Box 41618
Sacramento, CA 95841

Campbell
280 Fairway Drive
Novato, CA 94949

Moreno’s Cleaning Services
56 Plata Court
Novato, CA 94947
Comcast
PO Box 34744
Seattle, WA 98124-174

Crown & Shield Exterminators
PO Box 5976
Petaluma, CA 94955




Case: 20-30579            Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 86 of
                                                  92
Franzi Construction and Demolition
40 Pillsbury Lane
Novato, CA 94947

Elmore
18177 Happy Lane
Sonoma, CA 95476

Home Improvement
1385 N. McDowell Blvd. Ste 100
Petaluma, CA 94954

Green
56 Clayton, B
San Rafael, CA 94901

Guia Villanueva
1427 W. Texas Street, Space B9
Fairfield, CA 94533-5971

Freddy Hernandez
980 Ignacio Blvd, 15
Novato, CA 94949

Marcos Herrera
3400 Richmond Parkway, Apt 2220
Richmond, CA 94806

Water One Industries, Inc.
5410 Gateway Plaza Drive
Benicia, CA 94510

Inland Business Machines, Inc.
PO Box 846896
Los Angeles, CA 90084-6896

IT 1 Source LLC
LB413006
PO Box 35146
Seattle, WA 98124-5146

Kesten
101 Lucas Valley Road, Suite 273




Case: 20-30579         Doc# 27     Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 87 of
                                                 92
San Rafael, CA 94903

LTS of Marin
5 Haverhill Court
Novato, CA 94947

Angela Macon-Barker
63 Laurel Drive
Fairfax, CA 94930

HD Supply Facilities Maintenance
PO Box 509058
San Diego, CA 92150-9058

Mata
530 Vallejo Avenue
Rodeo, CA 94572

Melgoza
109 Professional Center Parkway #406
San Rafael, CA 94903

Sergio Meza Chopin
140 No. Star Drive
Santa Rosa, CA 95407

Adil Modan
205 Pear Ct.
San Rafael, CA 94903

Nerviani Paving Inc.
PO Box 714
Novato, CA 94948

Orkin Pest Control
PO Box 7161
Pasadena, CA 91109-7161
Mara Passetti
21 Onyz Street
Larkspur, CA 94939

PBCC
PO Box 371874
Pittsburgh, PA 15250




Case: 20-30579         Doc# 27     Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 88 of
                                                 92
Bay Counties Pest Control, Inc.
708 Gravenstein Hwy No #260
Sebastopol, CA 95472

PG&E
Box 997300
Sacramento, CA 95899

Pini Ace Hardware
PO Box 85
Novato, CA 94948-0085

Pacific Western Bank
PO Box 131207
Carlsbad, CA 92013-1207

Banner Bank
PO Box 1117
Walla Walla, WA 99362-0265

Chase Bank
PO Box 9176
Coppell, TX 75019-9176

First Foundation
18101 Von Karman Suite 750
Irvine, CA 92612

OneUnited Bank
3683 Crenshaw Blvd
Loss Angeles, CA 90016

Tri Counties Bank
PO Box 909
Chico, CA 95927

Office of Regional Counsel
Department of Housing and
Urban Development
One Sansome St., Suite 1200
San Francisco, CA 94104

U.S. Securities and
Exchange Commission
Attn: Bankruptcy Counsel




Case: 20-30579        Doc# 27     Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 89 of
                                                92
444 South Flower Street, Suite 900
Los Angeles, CA 90071-9591

Social Security Administration
Office of the General Counsel, Region IX
160 Spear Street, Suite 800
San Francisco, CA 94105-1545

U.S. Dept. of Health & Human Services
General Counsel Department of
Health & Human Services
200 Independence, S.W.
Washington, D.C. 20201

Public Health Service
U.S. Depart. of Health & Human Services
Rm. 4A53 Parklawn Building
5600 Fishers Lane
Rockville, MD 20857

Secretary of the Treasury
1500 Pennsylvania Avenue N.W.
Washington, D.C. 2020

Lewis Maldonado US EPA
Region 9 Bankruptcy Contact
Office of Regional Counsel, ORC-3
75 Hawthorne Street
San Francisco, CA 94105

United States Department of Education
Office of Federal Student Aid
Bankruptcy Section
50 United Nations Plaza, Mail Box 1200
San Francisco, CA 94103

United States Department
of Veterans Affairs
Regional Office
1301 Clay Street, Room 1400N
Oakland, CA 94612-5209

Internal Revenue Service
Centralized Insolvency Operations




Case: 20-30579        Doc# 27        Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 90 of
                                                   92
P.O. Box 7346
Philadelphia, PA 19101-7346

California Department of Tax
and Fee Administration
Account Information Group, MIC: 29
P.O. Box 942879
Sacramento, CA 94279-0029

Franchise Tax Board
Bankruptcy Section, MS A-340
P.O. Box 2952
Sacramento, CA 95812-2952

Employment Development Department
Bankruptcy Unit-MIC 92E
P.O. Box 926880
Sacramento, CA 94280-0001

Secretary of State
State of California
1500 – 11th Street
Sacramento, CA 95814

Labor Commissioner
State of California
1515 Clay Street, Room 801
Oakland, CA 94612

Michael Schrag
Gibbs Law Group LLP
505 14th Street, Suite 1110
Oakland, CA 94612

Linda Lam
Gibbs Law Group LLP
505 14th Street, Suite 1110
Oakland, Ca 94612

Scott L. Silver
Silver Law Group
11780 W. Sample Road
Coral Springs, Florida 33065




Case: 20-30579        Doc# 27   Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 91 of
                                              92
Office of The United States Trustee
450 Golden Gate Ave.
5th Fl., Suite #05-0153
San Francisco, CA 94102

Eric Sternberger, Esq.
Ragghianti Freitas LLP
1101 Fifth Ave., Suite 100
San Rafael, CA 94901

Professional Financial Investors, Inc.
c/o Michael Hogan, CRO
Armanino LLP
12657 Alcosta Blvd., Suite 500
San Ramon, CA 94583

Professional Financial Investors, Inc.
350 Ignacio Blvd., Suite 300
Novato, CA 94949

Prof. Investors Security Fund, Inc.
c/o Michael Hogan, CRO
Armanino LLP
12657 Alcosta Blvd., Suite 500
San Ramon, CA 94583

Prof. Investors Security Fund, Inc.
350 Ignacio Blvd., Suite 300
Novato, CA 94949

John D. Fiero
Pachulski, Stang, Ziehl, and Jones
150 California St. 15th Fl.
San Francisco, CA 94111-4500

Debra I. Grassgreen
Pachulski, Stang, Ziehl, and Jones
150 California St. 15th Fl.
San Francisco, CA 94111-4500




Case: 20-30579         Doc# 27        Filed: 08/03/20 Entered: 08/03/20 20:07:53   Page 92 of
                                                    92
